Title: To Thomas Jefferson from Arthur S. Brockenbrough, 28 April 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
April 28. 1825
I send you Doctor Emmets statement of the value of his apparatus ($500) which he wishes the University to take, he is anxious to have it examined by competent persons immediately, and before it is much used—if it’s your wish and intention that it should be purchased for the University you will please say who shall examine it, & if found to be worth the ($500) asked for it am I to pay him out of the fund appropriated to the Library &c—there is also several articles called for by him, a list of a part of which I enclose—how far shall I go towards furnishing what he may require in the way of his professorship?—he will make use of the basement story of his house this year as his Laboratory—At what time is his Salary to commence?—from the date of his appointment, Departure from New York or his arrival here? The inclosed papers be pleased to return— I am dear Sir yours with the highest respect your Obt SevtA S Brockenbrough